Title: To George Washington from Timothy Pickering, 6 February 1796
From: Pickering, Timothy
To: Washington, George


          
            Department of State Feby 6. 1796.Evening.
          
          The Secretary of State respectfully lays before the President a letter & inclosure received to-day from the Governor of Virginia, by which it appears that he has given orders to detain the vessels destined to export the horses purchased by the British in Virginia.
          Seeing the Executive of that state entertains such erroneous ideas on the subject, it seemed to the Secretary expedient to transmit a copy of the answer given Mr Adet on this subject; and to make some remarks on the mistaken light in which they have viewed the 28th article of our commercial treaty with France. The answer draughted by the secretary, with the mode of

proceeding in transmitting a copy of the letter to Mr Adet, are submitted to the President’s determination, for which the secretary will wait on the President early on Monday, so as to send by that days post, if the President approves.
          The secretary’s answer to Governor Brookes first letter (which was recd Jany 26th) was sent by post on the 29th.
          
            Timothy Pickering
          
        